Citation Nr: 1506959	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-20 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability as a result of eye surgeries performed by VA.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously before the Board in November 2013, at which time it was remanded for additional development. 

A Board hearing was held before the undersigned in September 2012; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the AOJ obtained a March 2014 medical opinion, and an October 2014 addendum that addresses the issue presented on appeal, the opinions failed to address whether the documented complications during the May 2007 surgery resulted in the Veteran's worsened visual acuity and loss of depth perception, or whether those complications were the result of some fault on the part of VA.  As such, remand is warranted for a clarifying opinion. 

During the May 2, 2007 surgery, "foreign objects" were retained in the eye unexpectedly.  Specifically, per a post-surgery report, "large fragments of the nucleus (nearly the entirety of the nucleus) fell through the posterior capsule into the vitreous cavity."  Such retention of objects was contrary to one of the stated goals of the surgery related to potential injuries: "[p]atient will remain free of any foreign objects unless retention of object is part of the surgical procedure."  As a result of that object retention, the Veteran required "emergency retina surgery" on the following day.  

Post-surgery, as noted in the October 2014 addendum opinion, the Veteran "now requires a mildly myopic lens to achieve 20/20 vision," and has poor depth perception without glasses.  Prior to that surgery, both eyes could see 20/20 without glasses, and the Veteran did not have trouble with depth perception.  The Board notes that, pursuant to 38 C.F.R. § 3.61(b) (2014), to determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the surgical treatment to his condition after such treatment has stopped.

The October 2014 opinion stressed that, in the medical provider's opinion, there was no current disability, as the Veteran's vision was correctable.  The provider also opined that he "did not find any instance of carelessness, negligence, lack of proper skill, error in judgment or similar event."  Despite that statement from the provider, he did not address the fact of the retained fragments in the eye, the necessity of emergency follow-up surgery, or whether the retained fragments or additional surgery contributed to a worsening of the Veteran's vision.  As such, though the Board regrets the additional delay, an additional addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the medical provider that issued the March 2014 and October 2014 opinions.  The examiner should review this remand and the VBMS record, and should indicate in the ensuing addendum report that such review occurred.

Thereafter, the examiner should address the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's visual acuity and/or depth perception worsened as a result of the May 2, 2007 surgery performed by VA, to include the fact that during that surgery, foreign objects were retained in the eye?  If so, to what degree did the visual acuity and/or depth perception worsen?

(b) If the Veteran's visual acuity and/or depth perception worsened as a result of the surgery and/or the retained fragments, is it at least as likely as not (a 50 percent probability or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA?

(c) If additional disability to the left eye exists related to the May 2007 surgery, is such disability a reasonably foreseeable risk of the treatment provided?

2.  After the development requested has been completed, the AOJ should review the addendum report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

